Citation Nr: 0002926	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1968.  He died in October 1993, and the appellant is his 
widow.

By a decision entered in May 1994, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board of Veterans' 
Appeals (Board), and the Board remanded the matter to the RO 
for further development in May 1996.  The case was returned 
to the Board in December 1996, and the Board thereafter 
denied the appeal by a decision entered in March 1997.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By an order dated in May 1999, the Court 
vacated the Board's decision and remanded the matter for 
further development and re-adjudication.  In so doing, the 
Court directed that action be taken to ensure compliance with 
the Board's May 1996 remand order requesting a medical 
opinion discussing the relationship between an August 1968 
in-service diagnosis of hypertension and the cause of the 
veteran's death.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also directed the Board to discuss whether 
the claim of service connection for the cause of the 
veteran's death was well grounded, taking into consideration 
the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a), and the 
Court's decisions in Brannon v. Derwinski, 1 Vet. App. 314 
(1991), and Savage v. Gober, 10 Vet. App. 488 (1997).

In August 1999, the Board contacted the appellant's attorney 
and advised him of the appellant's right to submit additional 
argument and evidence in support of the present appeal.  
Thereafter, in November 1999, additional argument and 
evidence was received at the Board, along with a waiver of RO 
review.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran died in October 1993.  His death certificate 
shows that the cause of his death was cardiac arrest, due to 
myocardial infarction, due to morbid obesity.

2.  Competent medical evidence has been received which 
indicates that it is very likely that the veteran's 
cardiovascular disease was precipitated by chronic 
hypertension.

3.  Competent medical evidence has been received which 
indicates that chronic hypertension had its onset in service.


CONCLUSION OF LAW

The veteran's death can be attributed to service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 
20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that service connection should be 
granted for the cause of the veteran's death.  She contends 
that the veteran's death from cardiac arrest and myocardial 
infarction can be attributed to hypertension that began in 
service.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 U.S.C.A. § 1112 (West Supp. 
1999); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

The death of a veteran is considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (1999).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  Id. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined 
to cause death," or must have "aided or lent assistance to 
the production of death."  Id. § 3.312(c).  Where a cause of 
death claim is premised on 38 U.S.C.A. § 1310 (West 1991), 
issues pertaining to whether a particular disease or injury 
was the principal or contributory cause of death are decided 
without regard to any disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (1999).

In the present case, the Board finds that the claim of 
service connection for the cause of the veteran's death is 
well grounded.  38 C.F.R. § 5107 (West 1991).  This is so 
because competent medical evidence has been submitted which 
tends to link the veteran's death to disability incurred in 
service.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board finds, moreover, that the evidence supports an 
allowance of the claim.  The veteran's death certificate 
shows that he died in October 1993, and that the cause of his 
death was cardiac arrest, due to myocardial infarction, due 
to morbid obesity.  The record contains a June 1999 letter 
from a physician, Craig Bash, M.D., a Neuro-radiologist and 
Assistant Professor of Radiology and Nuclear Medicine at the 
Uniformed Services University of the Health Sciences, which 
indicates that it is very likely that the veteran's 
cardiovascular disease was precipitated by chronic 
hypertension.  In the letter, Dr. Bash further opined that 
chronic hypertension had its onset in service.  Inasmuch as 
Dr. Bash's opinion is clearly based on a review of the 
available medical evidence, and contains a discussion of that 
evidence, along with a complete statement of the reasons for 
his conclusions, the Board finds the opinion persuasive.  
Consequently, service connection is granted for the cause of 
the veteran's death.

In light of the Board's decision granting the benefit sought 
on appeal, further action on the directives contained in the 
Court's May 1999 order is unnecessary.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

